Citation Nr: 1436302	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  10-14 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of service connection for depression. 

2. Entitlement to service connection for depression. 

3. Whether new and material evidence has been received to reopen the claim of service connection for exercise induced angio-edema. 

4. Entitlement to service connection for exercise induced angio-edema. 

5. Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active service from October 2000 to September 2005.

This appeal to the Board of Veterans' Appeals is from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO). 

In March, 2014, the Veteran testified at a videoconference hearing held at the RO before the undersigned Veterans Law Judge. At the videoconference hearing the Veteran submitted additional evidence, and waived initial review of that evidence by the RO. 38 C.F.R. § 20.1304 (2013). 

The Board is reopening the claims of service connection for depression and exercise induced angio-edema and then remanding those claims, along with service connection for PTSD, to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. In a November 2005 rating decision, the RO denied the claims of service connection for depression and exercise induced angio-edema; the Veteran did not appeal and those claims became final. 

2. Additional evidence has been received consisting of current treatment for depression and exercise induced angio-edema which is not cumulative or redundant of evidence previously considered, and is so significant that it raises a reasonable possibility of substantiating the claims. 



CONCLUSIONS OF LAW

1. The November 2005 rating decision denying service connection for depression and exercise induced angio-edema is final and binding based on the evidence then of record. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2013).

2. New and material evidence has been received since the November 2005 RO decision to reopen the claims of service connection for depression and exercise induced angio-edema. 38. U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Assist and Notify

The Board is reopening and remanding the claims of service connection for depression and exercise induced angio-edema. Thus, the Board need not determine whether the Veteran received the type of Veterans Claims Assistance Act (VCAA) notice contemplated by Kent v. Nicholson, 20 Vet. App. 1 (2006), including apprising him of the specific reasons the claims were previously denied. This is because these claims are being reopened, so even if he did not receive this contemplated notice this still ultimately would be inconsequential and, therefore, at most amount to nonprejudicial, i.e., harmless error. 38 C.F.R. § 20.1102 (2013). See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009). Moreover, since, after reopening the claims, rather than immediately readjudicating them on their underlying merits, the Board is remanding them to the RO via the AMC for further development, the Board also need not at this juncture discuss whether the remaining duty-to-notify-and-assist obligations have been satisfied since this is better determined once the additional development of these claims is completed on remand. 



II. Legal Criteria to Reopen Service Connection

A previously denied, unappealed claim may be reopened and reconsidered upon the submission of new and material evidence. 38 U.S.C.A. § 5108. 

The question of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board, because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see alsoBarnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). If the Board finds that new and material evidence has been received, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant. Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383. 

Evidence is new if it has not been previously submitted to agency decision makers. Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

In Shade v. Shinseki, 24 Vet. App. 110, 117-121 (2010), the Veterans Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening," so a "low threshold." The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Id., at 120. The Court explained that, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim. Id., at 118. Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim. In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) does not require that a claimant submit a medical opinion to reopen a claim. Rather, if there is newly submitted evidence of current disability that in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened. This then triggers VA's duty to assist in providing the claimant with a VA examination. Moreover, there is no requirement the evidence submitted be new, material, and raises a reasonable possibility of substantiating the claim, i.e., there are only two, not three, requirements for reopening a claim.

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously denied claim, the credibility of the evidence is to be presumed albeit only for making this threshold preliminary determination. See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990); and Kutscherousky v. West, 12 Vet. App. 369, 371 (1992) (per curium). 

The Board is required to review for newness and materiality only the evidence submitted or otherwise obtained since the last prior final and binding denial of the claim, irrespective of the specific basis of that denial, so regardless of whether it was on the underlying merits or, instead, a prior petition to reopen. See Evans v. Brown, 9 Vet. App. 273 (1996).

III. Analysis

In a November 2005 rating decision, the Veteran was denied service connection for depression and exercise induced angio-edema. The evidence included the Veteran's service treatment records (STRs) that showed treatment for a possible episode of exercise induced anaphylaxis. Regarding depression, STRs revealed treatment for post-partum depression and an episode of major depressive disorder. A post-service physical examination was scheduled for evaluation of the claimed disorders and the Veteran failed to report for the examination. The claims were denied based on the lack of current evidence of depression or exercise induced angio-edema. The Veteran was contemporaneously notified of the decision and apprised of her procedural and appellate rights.

She did not appeal the rating denials so the November 2005 rating decision became final and binding based on the evidence then of record. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103. 

The Veteran has attempted to reopen her claims for service connection for depression and exercise induced angio-edema. Received in November 2007 is a Department of Defense Form 2697, Report of Medical Assessment, dated in August 2005, signed by a clinician, that shows the Veteran continued to receive treatment for management of exercise induced urticaria and depression. In a statement dated in March 2014, a VA clinician reported that the Veteran suffered from depression, and stated that she had a history of exercise induced urticaria and she used an oral anti-histamine as treatment. 

This evidence of treatment for both depression and an exercise induced skin disorder diagnosed as urticaria was not previously considered in the final November 2005 rating decision. At that time there was no evidence of current depression or an exercise induced disorder, either urticaria or claimed angio-edema, the difference if any is not known but similarly shows exercise induced medical problems. The Veteran had failed to report for a scheduled examination for evaluation of her claimed disabilities, so this additional evidence was not considered in November 2005. As a result it is not cumulative or redundant of the evidence that was considered in that decision, and therefore is new. This evidence also is material since it establishes current disability, a necessary component of service connection, and raises a reasonable possibility of substantiating the claims. See Shade, 24 Vet. App. at 117-121. 

Thus, the claims of entitlement to service connection for depression and exercise induced angio-edema are reopened, albeit subject to the further needed development of this claim on remand. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

ORDER

New and material evidence having been received, the claim for service connection for depression is reopened subject to the further development of this claim on remand; the appeal is granted to this extent only.

New and material evidence having been received, the claim for service connection for exercise induced angio-edema is reopened subject to the further development of this claim on remand; the appeal is granted to this extent only.


REMAND

Depression and Exercise Induced Angio-Edema 

The Veteran's claims for service connection for depression and exercise induced angio-edema have been reopened. She asserts that she has depression and exercise induced angio-edema that are related to her military service. STRs show treatment for depression and an exercise induced medical disorder, then described as anaphylaxis. Post-service clinical data shows treatment for depression as well as for exercise-induced urticaria, possibly associated with the claimed exercise induced urticaria and the anaphylaxis noted in service. The relationship, if any, between the claimed exercise induced angio-edema, the exercise induced urticaria reported in March 2014, and the exercise induced anaphylaxis shown in service is not certain at this point. However, it is known that VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions. Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Therefore, before addressing these claims on their underlying merits, the Board finds that additional development is required to determine the nature and etiology of any current depression and claimed exercise induced angio-edema or urticaria disorder that has been clinically reported and their relationship, if any to the Veteran's military service. 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159(c)(4). See McClendon v. Nicholson, 20 Vet. App. 79 (2006). 

PTSD

The Veteran asserts that she has PTSD that is the result of personal assaults that she was subjected to her military service. 

Review of the record shows that the notice required under 38 C.F.R. § 3.304 (f)(5) for PTSD claims based on personal assault has not been sent to the Veteran.  Accordingly, under the provisions of 38 C.F.R. § 3.304 (f)(5), such a notice letter must be sent to the Veteran. 

VA records and statements as recently as March 2014, report that the Veteran has received treatment for PTSD. An examination and opinion are needed to assess whether there are "markers" confirming the alleged sexual assault(s) in service, and whether there is a nexus between the Veteran's diagnosed PTSD and the reported assault(s). See 38 C.F.R. § 3.304(f) (2013).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter providing the notice set forth in 38 C.F.R. § 3.304 (f)(5) for PTSD claims based on alleged personal or sexual assault in service, i.e., predicated on military sexual trauma (MST).

2. Schedule the Veteran for a VA psychiatric examination by an appropriate VA examiner to assess whether there are indications  that a sexual assault occurred in service, and, if so, the likelihood that her currently diagnosed PTSD is related to this assault. The examiner is also asked to address the etiology of any diagnosed depression.

The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination. The examiner must note in the examination report that the evidence in the claims file has been reviewed. 

After reviewing the file and examining the Veteran, the examiner should render opinions as to the following:

Whether there are indications (e.g. behavioral changes) that the Veteran was sexually abused during active service, as she details in her March 2014 videoconference hearing, and including but not limited to her March 2014 written statement.  The examiner must then provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) that the Veteran has PTSD as a result of a personal assault(s).
 
Determine the likelihood (very likely, as likely as not, or unlikely) that any diagnosis of depression, or any other diagnoses not previously addressed, initially manifested during or are otherwise related to the Veteran's active duty. This opinion must consider all examination findings and the Veteran's reported history all other pertinent evidence. 

All diagnostic testing and evaluation needed to make these important determinations should be performed. It is imperative that the examiner review the claims file, including a copy of this remand, for the pertinent medical and other history.


The examiner must provide complete explanations for the opinions stated. If the examination report does not adequately respond to the above instructions, it must be returned to the examiner for corrective action. 

3. Schedule a VA compensation examination to identify a medical disorder claimed as exercise induced angio-edema. It is noted that STRs report exercise induced anaphylaxis, and recently in March 2014, treatment for exercise induced urticaria was reported. The examiner is requested to reconcile these variously diagnosed medical problems. 

Then the examiner should offer a medical opinion determining the likelihood (very likely, as likely as not, or unlikely) the currently claimed exercise induced angio-edema or exercise induced urticaria are related or attributable to the Veteran's military service.

All diagnostic testing and evaluation needed to make these important determinations should be performed. It is imperative that the examiner review the claims file, including a copy of this remand, for the pertinent medical and other history.

The examiner should obtain a complete history from the Veteran regarding her claimed exercise induced angio-edema.

The examiner must provide complete explanations for the opinions stated. If the examination report does not adequately respond to the above instructions, it must be returned to the examiner for corrective action. 

4. Then readjudicate the claims in light of all additional evidence. If these claims are not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


